Citation Nr: 0319731	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  01-07 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, M.D and T.D.



ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active military service from October 1942 to 
January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision from the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

While this case was being developed at the RO, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted in November 
2000.  This law emphasized VA's obligation to notify 
claimants what information or evidence is needed in order for 
a claim to be substantiated, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West 2002).



VA has promulgated regulations implementing the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, except with regard to applications to reopen 
previously denied claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Section 5103(a) of the statute, and the implementing 
regulation, 38 C.F.R. § 3.159, clearly require VA to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, the RO did not send the claimant a letter 
notifying her of the enactment of the VCAA and of its 
provisions.  In particular, the RO did not inform appellant 
which evidence, if any, she is required to obtain and which 
evidence, if any, will be retrieved by VA.  

Moreover, under additional regulations issued after enactment 
of the VCAA, and effective February 22, 2002, the Board 
conducted evidentiary development of appealed cases directly, 
under authority provided at 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2002).  The Board obtained VA and private medical 
treatment records.  In addition, the appellant's 
representative submitted a private medical opinion in support 
of the claim.  This evidence has not been considered by the 
RO and the appellant has not waived initial RO consideration 
of this evidence.  38 C.F.R. § 20.1304.  

In Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) emphasized 
that the Board's is "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the "agency of original jurisdiction" (AOJ) (which 
in this case is the RO) for initial consideration and without 
having to obtain the appellant's waiver.  Disabled Am. 
Veterans, 327 F.3d at 1346-47.  The Federal Circuit found 
that, under such a procedure, "the veteran is not 
effectively able to object to any of the additional evidence 
obtained by the Board until after the Board weighs the 
evidence and decides the appeal."  Id. at 1347.  

The appellant filed her claim for service connection for the 
cause of the veteran's death in November 1999.  She submitted 
a copy of the Certificate of Death, which shows the veteran 
died on April [redacted], 1999.  The immediate cause of death was 
kidney failure.  There was no antecedent cause of death or 
underlying cause of death listed.  There was also no other 
significant condition listed, which contributed to the cause 
of death.  

During his lifetime the veteran was service-connected for 
bilateral deafness rated 70 percent, effective January 30, 
1991, and 40 percent, effective July 13, 1995.  He was also 
service-connected for a vertiginous disorder rated 30 
percent, effective September 1, 1966; left ear otitis media 
rated 10 percent, effective May 1, 1966; traumatic arthritis 
of the dorsal spine rated 10 percent, effective February 13, 
1950; and, residuals of a left foot laceration and residuals 
of hepatitis rated zero percent, effective April 1, 1946.  
The veteran had a combined disability rating of 80 percent, 
effective January 30, 1991, and a 70 percent rating, 
effective March 9, 1994.  He was awarded entitlement to 
individual unemployability, effective March 9, 1994.  

At the personal hearing the appellant and M.D. testified that 
the veteran used Ibuprofen on a daily basis for service-
connected back problems.  Transcript, pp. 4-5 (Oct. 2001).  
T.D. testified that he is a registered nurse working in 
clinic renal analysis and that daily use of Motrin or 
aspirin-type products could adversely affect the kidneys.  
Tr., p. 5.  T.D. opined that the veteran's use of 800 
milligrams of Ibuprofen three times a day for his service-
connected disability was a contributory cause of death by 
kidney failure.  Tr., p. 8.  

The appellant's representative submitted a private medical 
opinion in May 2002.  The physician certified review of the 
claims folder and the veteran's medical records in order to 
provide a medical opinion concerning his demise due to renal 
failure.  The physician cited specific medical evidence and 
findings from the time of active service through 1999 in 
support of his conclusion.  He opined that the veteran's 
renal failure and demise was caused by his service-related 
diseases or medical treatment provided by the VA.  The 
physician stated that renal failure due to service-related 
diseases and treatment provided by VA included high blood 
pressure, diabetes, kidney stone disease and cardiac disease.  
The physician concluded that the veteran's high blood 
pressure was due to an inability to exercise secondary to 
service-connected spine disease and arthritis.  He explained 
that high blood pressure is known to damage kidneys and this 
veteran's high blood pressure likely contributed 
significantly to his demise due to renal failure.  The 
physician concluded that the veteran's longstanding diabetes 
was the secondary result of his service-connected hepatitis, 
which is known to cause renal vascular damage.  The physician 
noted that the veteran had had an abnormal urinalysis during 
active service, which was the likely precursor to development 
of kidney stone disease.  He explained that the veteran had 
years of stone disease with increasing creatines, which 
indicates he likely had kidney damage due to stone disease.  
He opined that the veteran's service-acquired kidney stone 
disease led to the veteran's demise from renal failure.  
Finally, the physician stated that the April 1987 VA cardiac 
catheterization caused renal damage as demonstrated by 
increase in his creatinine level following that procedure.  
He opined that the veteran suffered some degree of renal 
disease secondary to the catheter procedure, which was likely 
due to the contrast toxicity effect on his renal tissue.  As 
noted above, the Board obtained multiple volumes of 
additional medical evidence since the May 2002 opinion was 
rendered.   

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should furnish appellant with 
a development letter consistent with the 
notice requirements of the VCAA which 
informs her which evidence, if any, will 
be obtained by the claimant and which 
evidence, if any, will be retrieved by 
VA.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

3.  The RO should conduct any 
development/action brought about by 
appellant's response.  

4.  Request a review of the claims folder 
by appropriate specialist(s) 
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the physician(s). The 
physician(s) should certify review of the 
evidence in the claims folder.  

The Certificate of Death shows the 
veteran died on April [redacted], 1999.  The 
immediate cause of death was kidney 
failure.  There was no antecedent cause 
of death or underlying cause of death 
listed.  There was also no other 
significant condition listed, which 
contributed to the cause of death.  

There is hearing testimony from T.D., a 
registered nurse working in clinic renal 
analysis, that daily use of Motrin or 
aspirin-type products could adversely 
affect the kidneys.  Tr., p. 5.  T.D. 
opined that the veteran's use of 800 
milligrams of Ibuprofen three times a day 
for his service-connected disability was 
a contributory cause of death by kidney 
failure.  

There is a May 2002 private medical 
opinion from a physician who is an 
Associate Professor of Radiology and 
Nuclear Medicine.  He opined that the 
veteran's renal failure and demise was 
caused by his service-related diseases or 
medical treatment provided by the VA.  
The physician stated that renal failure 
due to service-related diseases and 
treatment provided by VA included high 
blood pressure, diabetes, kidney stone 
disease and cardiac disease.  The 
physician concluded that the veteran's 
high blood pressure was due to an 
inability to exercise secondary to 
service-connected spine disease and 
arthritis.  He explained that high blood 
pressure is known to damage kidneys and 
this veteran's high blood pressure likely 
contributed significantly to his demise 
due to renal failure.  The physician 
concluded that the veteran's longstanding 
diabetes was the secondary result of his 
service-connected hepatitis, which is 
known to cause renal vascular damage.  
The physician noted that the veteran had 
had an abnormal urinalysis during active 
service, which was the likely precursor 
to development of kidney stone disease.  
He explained that the veteran had years 
of stone disease with increasing 
creatines, which indicates he likely had 
kidney damage due to stone disease.  He 
opined that the veteran's service-
acquired kidney stone disease led to the 
veteran's demise from renal failure.  
Finally, the physician stated that the 
April 1987 VA cardiac catheterization 
caused renal damage as demonstrated by 
increase in his creatinine level 
following that procedure.  He opined that 
the veteran suffered some degree of renal 
disease secondary to the catheter 
procedure, which was likely due to the 
contrast toxicity effect on his renal 
tissue.  

After a review of the claims file, the 
physician(s) provide explicit opinions on 
the following questions:
These opinions should address the above 
testimony and medical opinions.

Did any of the veteran's service-
connected disabilities cause or 
contribute materially or substantially to 
cause the veteran's death from kidney 
failure?  
Did any treatment and/or medical care 
provided by VA for the veteran's service-
connected disabilities cause or 
contribute materially or substantially to 
cause the veteran's death from kidney 
failure?  
Specifically, what is the likelihood that 
the veteran's service-connected traumatic 
arthritis of the dorsal spine caused high 
blood pressure was due to an inability to 
exercise, and if so, the likelihood that 
the high blood pressure contributed 
materially or substantially to cause the 
veteran's death due to renal failure? 
Specifically, what is the likelihood that 
the veteran's longstanding uncontrolled 
high blood sugars (diabetes) was 
proximately due to or the result of his 
service-connected hepatitis, and if so, 
the likelihood that this caused renal 
vascular damage and the likelihood that 
such contributed materially or 
substantially to cause the veteran's 
death due to renal failure?  
Did the veteran have kidney stone disease 
during his lifetime, and if so, when was 
this first shown and what is the 
likelihood that this began during active 
service or is otherwise attributable to 
active service?  If so, what is the 
likelihood that such kidney stone disease 
contributed materially or substantially 
to cause the veteran's death due to renal 
failure?  
Specifically, what is the likelihood that 
the cardiac catheterization performed in 
April 1987 caused renal damage resulting 
in renal disease due to the contrast 
toxicity effect on renal tissue, and if 
so, the likelihood that this contributed 
materially or substantially to cause the 
veteran's death due to renal failure?  
Any opinions expressed by the 
physician(s) should be accompanied by a 
complete rationale.  

5.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  

In particular, the RO should review the 
requested medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for the cause of the 
veteran's death and entitlement to DIC 
under the provisions of 38 U.S.C.A. 
§ 1318 taking into account all the 
evidence, including the evidence added to 
the claims folder since the May 2001 
statement of the case.  If the decision 
with respect to the claims on appeal 
remains adverse to the appellant, she and 
her representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  The 
supplemental statement of the case must 
include consideration of all evidence 
received since the May 2001 statement of 
the case.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


